Citation Nr: 1615024	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-42 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to January 12, 2015, and in excess of 20 percent thereafter for a low back disability, excluding those periods when the Veteran was in receipt of a temporary total disability rating. 

2. Entitlement to an initial rating in excess of 10 percent for a cervical spine disability prior to October 22, 2014. 

3. Entitlement to an initial rating in excess of 10 percent for a cervical spine disability since October 22, 2014. 

4. Entitlement to an initial rating in excess of 10 percent for adjustment disorder with anxious and depressed mood.

5. Entitlement to service connection for left hip sciatica. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to June 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

This matter was remanded in September 2014.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's low back disability is productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

2. For the period prior to October 22, 2014, the Veteran's cervical spine disability is productive of forward flexion limited to, at worst, 14 degrees.  

3. For the period since October 22, 2014, the Veteran's cervical spine disability is productive of forward flexion limited to, at worst, 45 degrees with pain.  

4. The Veteran's psychiatric disorders have been manifested by mild or transient symptoms.  

5. The Veteran is already service-connected for left lower extremity radiculopathy, which includes left hip sciatica. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, excluding those periods when the Veteran was in receipt of a temporary total disability rating, the criteria for a 20 percent rating, but no greater, for a low back disability has been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, prior to October 22, 2014, for the Veteran's cervical spine disability has been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3. The criteria for a rating in excess of 10 percent since October 22, 2014, for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4. The criteria for a disability rating in excess of 10 percent for adjustment disorder with anxious and depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2015).

5. There is no dispute of law or fact as to the claim of entitlement to service connection for left hip sciatic is not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in March 2009 and September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed low back disability, cervical spine disability, psychiatric disorders, and left hip sciatica in March 2009, April 2009, and January 2015.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Musculoskeletal

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A June 2009 rating decision granted the Veteran an initial 10 percent rating for mechanical low back strain with sciatica involving the right side, effective June 7, 2009, under Diagnostic Codes 8520-5237.  A May 2015 rating decision increased his rating to 20 percent since January 12, 2015, under Diagnostic Code 5237.  In June 2015, he was assigned a temporary total disability rating from April 1, 2015, to April 30, 2015, and a 20 percent rating thereafter.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned.  Diagnostic Code 8520 refers to paralysis of the sciatic nerve, while Diagnostic Code 5237 indicates lumbosacral or cervical strain.

A June 2009 rating decision granted the Veteran an initial 10 percent rating for a cervical spine disability, effective June 7, 2009, under Diagnostic Code 5237.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since the Veteran is already in receipt of a rating based on limitation of motion for the time periods subject to this appeal, these criteria are not applicable in granting the Veteran a higher evaluation.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

A rating of 10 percent is assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Note (2): (See also Plate V.)

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

Diagnostic Code 5243 is also potentially applicable.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Low Back

The Veteran was afforded a VA general examination in April 2009.  The Veteran reported lower back pain bothering her intermittently.  She mentioned she had sciatica involving her right side.  Pain, weakness, and stiffness occurred daily and she had flare-ups with sitting for long periods, which might last two to three days.  She suffered from functional impairment because she no longer did heavy lifting and avoided overhead activities.  Physical examination revealed forward flexion was to 90 degrees, extension to 20 degrees, and lateral flexion and rotation to 25 degrees, although with mild pain and mild difficulty.  Upon repetitive range of motion testing with three repetitions, pain began at 60 degrees, but the Veteran could go to 75 degrees each time with mild pain, mild weakness, and fatigue, but no incoordination.   Deep tendon reflexes were intact, ankle jerks present, pulses and sensation intact in both lower extremities, and the straight leg raising test was negative.  A magnetic resonance imaging (MRI) conducted in conjunction with the examination revealed mild to moderate degenerative disc changes at L4-5 and L5-S1 disc levels with central/left paracentral disc herniations and minimal left neural foraminal narrowing at those levels.  X-rays of the lumbar spine were normal.  The Veteran was diagnosed with mechanical low back strain with sciatica involving the right side.  

A July 2009 record from Creighton University notes the Veteran's active range of motion of the lumbar spine displayed pain with extension and bilateral rotation.  Lumbar extension was limited approximately 25 percent and all other active range of motion of her lumbar spine were within normal limits.  The Veteran reported all motions of the lumbar spine were tight.  She also displayed an increase in lumbar lordosis.  Her gait was normal with no significant disturbances.   

A September 2009 record from Creighton University notes the Veteran reported she felt pain, numbness, and tingling into her right lower extremity approximately down to her knee.  An October 2009 record from Creighton University notes the Veteran was seen from July 2009 to October 2009 for physical therapy.  The Veteran reported very little back pain throughout the last two weeks and was able to perform working duties with minimal to no pain.  It further notes the Veteran "displayed within functional limits of lumbar spine range of motion but did complain of a slight increase in pain at the end range of lumbar flexion and lumbar extension."  The Veteran had 4+/5 or greater manual muscle testing strength for lumbar spine musculature.  

A subsequent October 2009 private statement from R.H., PT, DPT, notes the Veteran had been seen for low back pain since July 2009.  "MRI findings and clinical examination findings display significant damage and impairments to her lumbar spine.  MRI findings show mild to moderate disc degeneration, disc herniations, and foraminal narrowing at L4-L5 and L5-S 1."  The statement further notes that clinical examination by a therapist in July 2009 revealed decrease lumbar spine range of motion, decreased lumbar spine strength, and poor core stabilization.  After the Veteran completed physical therapy rehabilitation in October 2009 she displayed within functional limits of her lumbar spine range of motion and strength.  

A November 2009 record from Neurology Consultants of Nebraska notes the Veteran's range of motion of the spine was normal and non-tender.  A July 2010 treatment record from La Visita Chiropractic and Wellness Center notes radial reflexes were hyperactive on the right.  

An October 2014 VA treatment record notes the Veteran had mild right convex lumbar scoliotic curves and mildly increased lumbar lordosis.  The Veteran complained of radicular pain present 90 percent of the time in her left lower extremity, with infrequent pain in the right lower extremity.  It further notes the Veteran had right radicular lower extremity symptoms.  (See Virtual VA, Capri, 10/22/14, pg. 66).

A November 2, 2014, treatment record from Bellevue Medical Center notes physical examination revealed decreased range of motion, tenderness, pain, and spasms.  November 2014 X-rays of the Veteran's lumbar spine revealed no acute process appreciated and moderate disk height loss at L5-S1 without significant endplate sclerosis.  A November 18, 2014, private treatment record notes physical examination revealed lumbar flexion was moderately-severely decreased.  

A December 2014 VA treatment record found the Veteran had full flexion, moderately restricted extension, and mildly restricted rotation and sidebending.  She also had unremarkable gait.  (See Virtual VA, Capri, 12/16/14, pg. 106).

The Veteran was afforded another VA examination in January 2015.  The Veteran reported a longstanding history of back pain that was worsening.  She had flare-ups that occurred with cold weather, standing, lifting, and inactivity.  Such flare-ups were weekly, moderate, and lasted hours.  Functional loss included difficulty lifting and having to miss work.  Range of motion testing revealed forward flexion to 75 degrees, extension to 30 degrees, and right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 30 degrees.  The examiner found the Veteran had pain on forward flexion and extension, but it did not result in/cause functional loss.  Upon repetitive use testing with three repetitions, there was additional loss of function or range motion and pain was the cause of functional loss.  Forward flexion was to 60 degrees and extension to 20 degrees.  The Veteran was not examined immediately after repetitive use over time, but the examiner found the examination supported the Veteran's statements describing functional loss with repetitive use over time.  Also while the examination was not conducted during a flare-up, the examiner found the examination supported the Veteran's statements describing functional loss during flare-ups.  Additional factors contributing to the disability were disturbance of locomotion and interference with sitting and standing.  Muscle strength was normal and no muscle atrophy or ankylosis was found.  Reflexes were hypoactive on the right and left ankle.  While the Veteran was found to have intervertebral disc syndrome, she had no episodes of acute signs or symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Moreover, the Veteran reported that she was never prescribed bedrest, but did have one week of bedrest due to severe back pain in November 2014 that was not physician prescribed.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome, 

A January 2015 VA treatment record notes the Veteran's flexion of her back was at 90 degrees, which produced left back pain.  Extension produced right back pain.  Her gait was normal.  (See Virtual VA, Capri, 1/27/15, pg. 17). 

Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire period on appeal, a disability rating of 20 percent for service-connected low back disability is warranted.  In this regard, the Board acknowledges that the Veteran had forward flexion to no less than 60 degrees.  Specifically, the April 2009 VA examiner found the Veteran's active range of motion was flexion to 75 degrees with pain occurring about 60 degrees.  As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  A November 18, 2014, private treatment record notes physical examination revealed lumbar flexion was moderately-severely decreased and the January 2015 VA examiner found the Veteran's active range of motion was flexion to 60 degrees upon repetitive use testing.  Thus, the Veteran's service-connected low back disability warrants a 20 percent rating for the entire period on appeal.  

In making this finding, the Board has considered whether a higher 40 or 50 percent rating would be appropriate.  However, the weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine and the weight of the evidence shows that the Veteran has motion in the lumbar spine.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  As noted above, the Board has increased the Veteran's service-connected low back disability to 20 percent based on his painful motion, which occurred at 60 degrees.  Thus, the Veteran's symptoms are contemplated by the 20 percent rating herein assigned for the entire appeals period.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  In this regard, the January 2015 VA examiner found the Veteran had intervertebral disc syndrome, but found there were no episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed in the past 12 months.  Moreover, the Veteran reported that she was never prescribed bedrest, but did have one week of bedrest due to severe back pain in November 2014 that was not physician prescribed.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Codes 5235, 5236, and 5238 through 5242 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

The Board has also considered whether there are additional neurological abnormalities that would warrant a higher rating for the entire appeal period.  While neurological manifestations of the Veteran's spine disability have been noted in the record, in May 2015 the RO granted service connection for radiculopathy of the left lower extremity associated with mechanical low back strain with sciatica involving the right side, with a 20 percent rating effective November 7, 2014, pursuant to Diagnostic Codes 8720.  The Veteran did not file a notice of disagreement with the rating decision.  Thus, the Board is not addressing such disability in this decision.  

The Board has also considered whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's low back disability.  Although the RO has characterized the Veteran's service connected low back disability as mechanical low back strain with sciatica involving the right side, the Board notes the General Rating Formula provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  As such, the Board will assess whether separate ratings are warranted for any addition neurological impairments, to include the right side. 

The Board notes a September 2009 record from Creighton University states the Veteran reported she felt pain, numbness, and tingling into her right lower extremity approximately down to her knee and an October 2014 VA treatment record found the Veteran had infrequent pain in the right lower extremity, noted as right radicular lower extremity symptoms.  However, while the Veteran is competent to give evidence about what she observes or experiences concerning her symptoms, she is not competent to identify a specific level of disability of her lumbar spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  Here, the Veteran was afforded a VA neurological examination in January 2015 that found no symptoms attributable to any right lower extremity peripheral nerve conditions and found no right lower extremity nerves were affected.  Indeed, the examination found the Veteran's right lower extremity nerves were normal.  The Board finds the evidence of record is absent any evidence of other neurological symptoms related to the spine, such as bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the entire appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.

Affording reasonable doubt, the Board finds the evidence of record warrants a 20 percent rating for the Veteran's low back disability for the entire period on appeal.  38 U.S.C.A. § 5110.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B. Cervical Spine

The Veteran was afforded a VA examination in April 2009.  She reported her neck had pain and tenderness.  Pain, weakness, and stiffness occurred daily and she had flare-ups with sitting for long periods, which might last two to three days.  She suffered from functional impairment because she no longer did heavy lifting and avoided overhead activities.  Physical examination revealed forward flexion to 35 degrees, posterior extension to 30 degrees, lateral flexion to 25 degrees in both directions, and lateral rotation to 65 degrees in both directions.  Grasps were equal and she had good muscle strength in both upper extremities.  Four additional exercises were performed to the above mentioned limits that revealed mild pain, mild weakness, and fatigue, but no incoordination.  X-ray of the cervical spine revealed degenerative disc disease of the C5-C6.  

A June 2009 VA treatment record notes the Veteran's cervical spine had a normal appearance.  She had muscle spasms in her right upper back near her right posterior neck with moderate tenderness to palpation.  She had mildly limited neck range of motion secondary to pain.  

An October 13, 2009, VA treatment record notes a MRI of the Veteran's cervical spine revealed right paracentral and central disc herniation at C4-5, which caused severe neural foraminal narrowing on the right and compressed the cord in the right aspect of the thecal sac.  There were mild degenerative changes of the cervical spine at other levels as well.  

An October 17, 2009, record from Creighton University notes cervical spine active range of motion was flexion to 14 degrees, extension to 13 degrees, left and right side bending to 25 degrees, right rotation equal to 34 degrees, and left rotation equal to 33 degrees.  All his active range of motion was performed pain free.   

An October 28, 2009, private statement from R.H., PT, DPT, notes the Veteran presented with significant neck pain and severe limitations related to range of motion.  Range of motion testing was conducted on October 23, 2009.  Each measurement was performed three times and then repeated, revealing flexion to 17 degrees, extension to 11 degrees, left cervical side bending to 25 degrees, right cervical side bending to 26 degrees, and left and right cervical rotation to 33 degrees.  

A November 16, 2009, VA treatment record states the Veteran complained of numbness and tingling that radiated down both her arms, right greater than left.  The report notes this appeared to be more give-away weakness than a neurological deficit.  A November 25, 2009, record from Neurology Consultants of Nebraska notes range of motion of the spine was normal.  Mild tenderness was palpable in the posterior cervical region off to the right side.  A MRI revealed findings of multilevel disc degeneration, with some straightening of cervical lordosis.  A July 2010 treatment record from La Vista Chiropractic and Wellness Center notes physical examination revealed cervical lordosis was severely hypolordotic.  

An October 2014 VA treatment record notes cervical flexion was within normal limits.  Extension was near normal limits with pain at cervical thoracic junction area.  Bilateral rotation was within normal limits with "tight pull" at contralateral distal upper trap.  She further had mildly decreased cervical lordosis.  (See Virtual VA, Capri, 10/22/14, pg. 66).  A November 2014 treatment record from Bellevue Medical Center notes physical examination revealed normal range of motion.  

The Veteran was afforded another VA examination in January 2015.  The Veteran reported flare-ups that occurred with cold weather and turning her head and neck.  They also occurred weekly, were mild, and lasted for hours.  Range of motion revealed forward flexion to 45 degrees with pain, extension to 40 degrees with pain, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 80 degrees.  The examiner found range of motion itself did not contribute to a functional loss and while pain was noted on the exam, it did not result in or cause functional loss.  Upon repetitive range of motion testing, range of motion remained the same.  The Veteran was not examined immediately after repetitive use over time and the examiner found the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  Also, the examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  No muscle atrophy, ankylosis, guarding, or muscle spams were found.  While the examiner found the Veteran had intervertebral disc syndrome, she had no episodes of acute signs or symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that for the period prior to October 22, 2014, a disability rating of 30 percent for the Veteran's service-connected cervical spine disability is warranted.  In this regard, the Board acknowledges that an October 17, 2009, record from Creighton University notes cervical spine active range of motion was flexion to 14 degrees and an October 28, 2009, private treatment record from R.H notes the Veteran had severe limitations related to range of motion.  Thus, the Veteran's cervical spine disability warrants a 30 percent rating for the entire period.  

In making this finding, the Board has considered whether a higher 40 percent rating would be appropriate.  However, the Board finds the weight of the competent and credible evidence does not establish unfavorable ankylosis of the entire cervical spine.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 30 percent rating herein assigned.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's cervical spine disability has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Codes 5235, 5236, and 5238 through 5242 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

For the period since October 22, 2014, the Board finds the Veteran's cervical spine disability warrants a 10 percent rating.  An October 2014 VA treatment record notes cervical flexion was within normal limits and extension was near normal limits with pain at cervical thoracic junction area, a November 2014 treatment record from Bellevue Medical Center notes physical examination revealed normal range of motion, and the January 2015 VA examiner found range of motion revealed forward flexion to 45 degrees with pain.  Although the October 2014 VA treatment record notes the Veteran had decreased cervical lordosis, the Board finds there is no evidence of muscle spasms or guarding.  Indeed, the January 2015 VA examiner found no muscle spasms or guarding.  Therefore, all of the lay and medical evidence dated since October 22, 2014, shows that the criteria for a disability rating in excess of 10 percent is not warranted under the applicable rating criteria.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain since October 22, 2014.  The Veteran's symptoms are contemplated by the 10 percent rating assigned.  Although the January 2015 VA examiner found flexion and extension of the Veteran's neck produced pain, the Veteran maintained forward flexion of the cervical spine to 45 degrees and there was no additional loss of motion following repetitive use testing.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's cervical spine disability has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  In this regard, the January 2015 VA examiner found the Veteran had intervertebral disc syndrome, but found there were no episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed in the past 12 months.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Codes 5235, 5236, and 5238 through 5242 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

The Board has also considered whether there are additional neurological abnormalities that would warrant a higher rating for the entire appeal period.  While neurological manifestations of the Veteran's cervical spine disability have been noted in the record, in June 2009 the RO granted service connected for chronic myofascial pain syndrome with compression neuropathy involving the right shoulder and arm, with a 10 percent rating, effective June 7, 2009, pursuant to Diagnostic Code 8599-8515.  While the Veteran filed a notice of disagreement with the decision, she did not file a substantive appeal for this issue.  Thereafter, a May 2015 rating decision increased the Veteran's rating to 20 percent, effective January 12, 2015, pursuant to Diagnostic Code 8713.  The Veteran did not file a notice of disagreement with that rating decision.  As the issue of service connection for nerve damage of the right shoulder and arm were previously adjudicated by the RO and the Veteran did not perfect his appeal of that denial, the Board does not have jurisdiction over the issue.  

The Board has also considered whether any other separate ratings are warranted for any additional neurological impairment attributed to the Veteran's cervical spine disability.  The Board notes a November 16, 2009, VA treatment record states the Veteran complained of numbness and tingling that radiated down both her arms, right greater than left.  However, while the Veteran is competent to give evidence about what she observes or experiences concerning her symptoms, she is not competent to identify a specific level of disability of her cervical spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  Here, the Veteran was afforded a VA neurological examination in January 2015 that found no symptoms attributable to any left upper extremity peripheral nerve conditions and found no left upper extremity nerves were affected.  Indeed, the examination found the Veteran's left upper extremity nerves were normal.  The Board finds the evidence of record is absent any evidence of other neurological symptoms related to the Veteran's cervical spine, during the pendency of the entire appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.

Affording reasonable doubt, the Board finds the evidence of record warrants a 30 percent rating, and no greater, for the period prior to October 22, 2014, and a 10 percent rating since October 22, 2014, pursuant to Diagnostic Code 5237.  38 U.S.C.A. § 5110.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.




Adjustment Disorder with Anxious and Depressed Mood

The Veteran argues that her psychiatric disability is more severe than the rating reflects.  In this case, the Veteran is in receipt of a 10 percent disability rating for adjustment disorder with anxious and depressed mood under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).  

Under the General Rating Formula for Mental Disorders, in situations where a mental condition is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id. 

A compensable 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medications.  Id. 

A higher 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that during this appeal, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with a GAF score, the Board will evaluate it as one piece of information in determining the level of severity of the Veteran's psychiatric disorder. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The evidence relevant to this appeal begins with a March 2009 VA psychiatric evaluation.  The Veteran reported having a good relationship with her husband, family, and friends, but some difficulty with co-workers.  About a year ago she started a stressful job and began taking medication for anxiety.  She still had anxiety at work and had a short fuse.  Her medication would wear off about the time she got home and she would go off on her husband.  She did not get much sleep, but that was mostly due to her having a toddler at home.  Her job stress was the primary thing that was difficult for her.  It led to anxiety, she had difficulty concentrating on things for a long period of time, and would get frustrated.  On examination, the Veteran presented as neatly groomed, appropriately dressed, and clean.  The examiner noted she demonstrated a lot of nervous mannerisms during the interview.  Her mood was reported as stressed, tense, run down, anxious, and exhausted by Fridays.  She further reported sleep difficulties; specifically, that her husband snored and if she could not go to sleep before him, she had difficulty.  She was easily awakened by noise and it took "a lot for her to get her mind to wind down and to go to sleep."  The examiner found the Veteran was anxious and at times had a depressed mood.  Her mental disorder symptoms were controlled by continuous medication and were not severe enough to interfere with occupational and social functioning.  The Veteran was diagnosed with adjustment disorder with anxious and depressed mood and assigned a GAF score of 65.  

A December 2009 VA treatment record notes the Veteran reported feeling anxious with her husband deployed and stressed at work.  Her anxiety was stable and she denied any depression.  January 2012, July 2012, October 2012, March 2013, and December 2013 VA treatment records note a depression screen was negative. 

The Veteran was afforded another VA psychiatric evaluation in January 2015.  She reported mental treatment until 2010 when "we finally figured out what was causing my headaches and were able to get them under control."  She had been given medication for sleep that did not work, but not for a mental disorder.  On examination, the Veteran presented as cooperative and pleasant.  Her attention and concentration were intact and she reported her mood was tense, anxious, tired, but generally happy.  The examiner found that the Veteran reported subjective mental health symptoms, but the symptoms did not rise to the level of chronicity and/or were transient and were not objectively identified on the mental status examination.  The examiner ultimately opined a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A January 2015 VA treatment record notes the Veteran had some anxiety and difficulty with sleep.  (See Virtual VA, Capri, 1/27/15, pg. 15). 

Based on the evidence of record, the Board finds the preponderance of the evidence of record is against a rating in excess of 10 percent for service-connected adjustment disorder with anxious and depressed mood.  The March 2009 VA examiner found the Veteran's mental disorder symptoms controlled by continuous medication and were not severe enough to interfere with occupational and social functioning.  Moreover, the January 2015 VA examiner opined a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Such symptomatology has resulted, at most, as noted in the March 2009 VA psychiatric evaluation, in symptoms controlled by continuous medication.  Thus, warranting a 10 percent rating.  

The Board considered whether a higher 30 percent rating would be warranted during this period.  The Board acknowledges that the Veteran reported anxiety, difficulty concentrating on things, sleep difficulties, frustration, anxiousness and at times a depressed mood.  However, the March 2009 VA examiner assigned the Veteran a GAF score of 65, indicating mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  Moreover, the January 2015 VA examiner found while the Veteran reported subjective mental health symptoms, the symptoms did not rise to the level of chronicity and/or were transient and were not objectively identified on the mental status examination.  This opinion warrants indicates the Veteran's psychiatric disorder warrants a noncompensable rating.  Moreover, the January 2015 VA examiner's opinion is supported by a December 2009 VA treatment record that notes the Veteran's anxiety was stable and she denied any depression, and by the January 2012, July 2012, October 2012, March 2013, and  December 2013 VA treatment records that note a depression screen was negative.  The Board finds that the symptoms present during the period of time relevant to the appeal being decided herein does not warrant the assignment of a higher rating.  

Accordingly, a rating in excess of 10 percent for adjustment disorder with anxious and depressed mood is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her low back disability, cervical spine disability, and psychiatric disorders are more severe than are reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III. Service Connection

The Veteran claims service connection for left hip sciatica.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In addition, certain chronic diseases, such organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board notes service treatment records reveal low back injuries and complaints of sciatic pain, to include sacral ankylosis, lumbago, sciatica, radiculopathy, and bulging disc. 

The Veteran was afforded a VA examination in April 2009.  She denied any specific hip issues. The Veteran was afforded a VA peripheral nerves condition examination in January 2015.  The examiner found that "[t]he veteran and I both agreed that she DOES NOT have a left hip disability."  The examiner explained that her symptoms included left sciatica, which happened to pass by her left hip.  She never had any specific left hip disability, there was currently no left hip disability, nor was there any hip disability related to military service.  Also, there was "no true aggravation,, [sic] as there is no hip disability.  The pain going zcross [sic] the left hip/thigh area is her sciatica, originating from her back disease."  

Although the Veteran avers service connection for left hip sciatica, the Board finds the claim must be dismissed.  The Veteran was granted service connection in May 2015 for radiculopathy of the left lower extremity associated with mechanical low back strain with sciatic involving the right side as noted above and the January 2015 VA examiner found the Veteran's symptoms included left sciatica, which happened to pass by her left hip.  The Veteran never had any specific left hip disability.  The Board finds that there is no dispute of fact remaining as to this issue.  Accordingly, there is no question of law or fact for resolution by the Board and the issue of entitlement to service connection for left hip sciatica.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.


ORDER

Entitlement to a rating of 20 percent, but no greater, for service-connected low back disability for the entire period on appeal is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a rating of 30 percent, but no greater, prior to October 22, 2014, for service-connected cervical spine disability is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a rating in excess of 10 percent since October 22, 2014, for service-connected cervical spine disability is denied.  

Entitlement to a rating in excess of 10 percent for adjustment disorder with anxious and depressed mood is denied. 

Entitlement to service connection for left hip sciatica is dismissed.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


